Motion granted insofar as to permit the appeal to be heard on the original record, *559without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of the County of New York and files 6 typewritten or 19 mimeographed copies of the appellant’s points, together with the original record, with this court on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Mr. Nicholas P. Iannuzzi, 261 Broadway, New York, N. Y. is assigned as counsel for the appellant for the purposes of the appeal. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.